As filed with the Securities and Exchange Commission on October 19, 2011 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHIMERA ENERGY CORPORATION (Name of Small Business Issuer in its Charter) Nevada 45-2941876 (State or Other Jurisdictionof Organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification #) BizFilings 2800 Post Oak Blvd., Suite 4100 311 South Division Street Houston, TX 77056 Carson City, NV 89703 (832) 390-2334 (608) 827-5300 (Address and telephone of (Name, address and telephone number registrant's executive office) of agent for service) Please send copies of all correspondence to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of proposed sale to the public: After this registration statement becomes effective If the securities being registered herein will be sold by the security shareholders on a delayed or continuous basis pursuant to Rule 415 of the Securities Act of 1933 please check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Each Class of Amount Proposed Maximum Proposed Maximum Amount of Securities to be Amount to be Offering Price Aggregate Registration Registered Registered Per Unit (1) Offering Price Fee (2) Common Stock by Company par value $0.001 $ $ $ (1) The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) of the Securities Act of 1933. The Registrant Hereby Amends This Registration Statement On Such Date Or Dates As May Be Necessary To Delay Its Effective Date Until The Registrant Shall File A Further Amendment Which Specifically States That This Registration Statement Shall Thereafter Become Effective In Accordance With Section 8(A) Of The Securities Act Of 1933 Or Until The Registration Statement Shall Become Effective On Such Date As The Commission, Acting Pursuant To Said Section 8(A), May Determine. The Information In This Prospectus Is Not Complete And May Be Changed. We May Not Sell These Securities Until The Registration Statement Filed With The Securities and Exchange Commission Is Effective. This Prospectus Is Not An Offer To Sell These Securities And It Is Not Soliciting An Offer To Buy These Securities In Any State Where The Offer Or Sale Is Not Permitted. SUBJECT TO COMPLETION, DATED OCTOBER 19,2011 PROSPECTUS CHIMERA ENERGY CORPORATION Initial Public Offering Prior to this registration, there has been no public trading market for the common Stock of CHIMERA ENERGY CORPORATION ("CEC", the "Company", "us", "we", and "our") and it is not presently traded on any market or securities exchange.A total of 5,000,000 shares of common stock are being offered for sale by the Company to the public. The offering of the 5,000,000 shares is being conducted on a self-underwritten, "best efforts" basis, which means that our director and officer, Charles Grob, will use his best efforts to sell the common stock and there is no commitment by any person to purchase any shares. This prospectus will permit our president to sell the shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell.In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934.The shares will be offered at a fixed price of $0.015 per share for the duration of the offering.
